Title: From James Madison to James Monroe, 15 August 1786
From: Madison, James
To: Monroe, James


Dear Sir
Philada. Aug: 15th. 1786.
I inclose herewith a letter for Mr. Jefferson, in which I have communicated the matter agreed on between us. As I thought it best to put it in cypher, I have not left the letter unsealed as I intended for your perusal, but subjoin an extract of the paragraph relating to that subject “My trip to N. Y. was occasioned cheifly by a plan concerted between Col M. & myself for a purchase of land on the Mohawk. Both of us have visited that district and were equally charmed with it. The soil is perhaps scarcely inferior to that of Kentucky, it lies within the body of the Atlantic States & at a safe distance from every frontier; it is contiguous to a branch of Hudson’s river which is navigable with trifling portages which will be but temporary, to tide water, & is not more than 10, 15, 20 miles from populous settlements where land sells for £8 or £10 per Acre. In talking of this Country sometime ago with Genl. Washington he considered it in the same light as Col. M. & myself, intimating that if he had money to spare, and was disposed to deal in land, this is the very spot which his fancy had selected out of all the U. S. We have made a small purchase and nothing but the difficulty of raising a sufficient sum, restrained us from making a large one. In searching for the means of overcoming this difficulty one has occurred which it has been agreed I should mention to you, & which if You should think as we do, is recommended by the prospect of advantage to yourself as well as to us. We mention it freely because we trust that if it does not meet your sanction you will as freely tell us so. It is that the aid of your credit in your private capacity be used for borrowing, say, 4. or 5000 Louis more or less on the obligation of Col. M. & myself, with your suretyship, to be laid out by us for our Triple emolument; an interest not exceeding 6 Per Ct. to be paid annually, and the principal within a term not less than 8 or 10 years. To guard agst. accidents a private instrument might be executed among ourselves, specifying all necessary covenants. We have not taken the resolution of laying this plan before you, without well examining the expediency of your becoming a party to it, as well as the prospect of its succeeding. There can certainly be no impropriety in your taking just means of bettering your fortune, and we can discover none in your doing it on the Mohawk more than on James River. For the prospect of gain by the rise of land beyond the interest of the money, we calculate on the present difference of price between the settled and vacant land far beyond any possible difference of real value. The former as has been noted sells at £8 or £10 per Acre. The latter distinguished only by its being a little higher up the river & its being uninhabited, was bought by Col. M. & myself for 1½ drs. and there is little doubt that by taking a larger quantity still better bargains may be got. This comparative cheapness proceeds from causes that are accidental & temporary. The lands in question are cheifly in the hands of men who hold large quantities, and are either in debt, live in the City at an expence for which they have no other resources, or are engaged in transactions which require money. The scarcity of specie which enters much into the cheapness is probably but temporary also. As it is the child of extravagance, it will become the parent of economy, which will regain us our due share of the Universal Medium. The same vicisitude, which can only be retarded by our shortlived substitutes of paper, will moreover be attended with such a fall in the rate of exchange that money drawn by bills from Europe now & repd. a few Years hence will probably save one years interest at least. I will only add that scarce an instance has happened in which purchases of new lands of good quality & in good situations have not well rewarded the Adventurers. With these remarks which determine our Judgmts. we submit to your better one the project to which they relate.”
I have made the quotation at length that you may have an opportunity of making in your letter any additions, or corrections which may occur to you. Your favor of the 10th. came safe to hand. I am sorry the developement of the interesting subject before Congs.
   Jay’s proposition
 had so little effect on the members. I did not see Genl. Sinclair, and if I had my acquaintance is too slender to have warranted my broaching a conversation with him. I have conferred freely with Mr. Wilson. What his Ultimate opinion may be on a full view of the measure in its details I can not say. I think he is not unaware of strong objections agst. it particularly as it tends to defeat the object of the Meeting at Annapolis from which he has great expectations. I have not seen Mr. M. What has he sd. in answer to Col. Grayson? Putting Mr Js. letter in Cypher has employed so much more time than I calculated on that I can not without danger of losing the present conveyance add more than that I am, affecy. Yr. friend
Js. M. Jr
